Case 5:18-cv-00131-BJD-PRL Document 32 Filed 07/17/20 Page 1 of 6 PageID 193



                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                            OCALA DIVISION




SONNY AUSTIN RAMDEO,

                 Plaintiff,

v.                                        Case No. 5:18-cv-131-Oc-39PRL

UNITED STATES OF AMERICA,
et al.,

               Defendants.
_____________________________

                ORDER OF DISMISSAL WITHOUT PREJUDICE

     Plaintiff Sonny Austin Ramdeo initiated this action on March

19, 2018, by filing a pro se “Emergency Complaint for Review of a

Final Agency Decision, Injunction and Declaratory Judgment” under

28 U.S.C. § 2241 (Doc. 1). The Court directed Ramdeo to submit a

petition using the Court-approved form. See Order (Doc. 4). Ramdeo

failed to timely comply, so the Court issued an order to show cause

why the case should not be dismissed. See Order (Doc. 5). Ramdeo

responded to the order to show cause, clarifying that he did not

intend to initiate a petition under § 2241, but rather challenged

the conditions of his confinement at FCC Coleman (Doc. 6). Thus,

the Court directed Ramdeo to file a civil rights complaint using

the Court-approved form. See Order (Doc. 12).
Case 5:18-cv-00131-BJD-PRL Document 32 Filed 07/17/20 Page 2 of 6 PageID 194



     After   requesting     an   extension   of   the   deadline,    Ramdeo

submitted an amended complaint on February 19, 2019 (Doc. 15),

asserting purported claims under Bivens1 and the Federal Tort

Claims Act. He alleged he was placed in the special housing unit

(SHU) without probable cause and, while in the SHU, was denied

medication, a change of clothes, access to the law library, and

the right to practice his religion. Doc. 15 at 25. Ramdeo also

alleges he slipped on a wet floor injuring his head and body,

though he did not require medical treatment.2 Id. at 5, 26. Aside

from a vague reference to hitting his head and suffering bruises

from falling, Ramdeo asserts no physical injuries. Id.

     On November 8, 2019, the Court directed Ramdeo to file a

second amended complaint, specifically advising him how to cure

certain deficiencies. See Order (Doc. 19; November Order).3 Four

times Ramdeo requested additional time to comply with the November

Order (Docs. 22, 24, 26, 28). The Court granted each request,



     1 Bivens v. Six Unknown Agents of the Federal Bureau of
Narcotics, 403 U.S. 388 (1971).

     2 Notably, Ramdeo does not attribute this alleged injury to
any named Defendant.
     3For instance, Ramdeo attempted to assert numerous, unrelated
claims, and his “shotgun” pleading approach made it difficult to
decipher what allegations supported what claims. The gravamen of
Ramdeo’s complaint appears to be that he was placed in the SHU in
January 2018, in the absence of probable cause. See Doc. 15 at 21-
22. Significantly, Ramdeo does not allege the 2018 disciplinary
charges were overturned. Id.
                                 2
Case 5:18-cv-00131-BJD-PRL Document 32 Filed 07/17/20 Page 3 of 6 PageID 195



extending Ramdeo’s deadline (originally November 29, 2019) by more

than 180 days (through May 30, 2020). See Orders (Doc. 23, 25, 27,

29).

       In its last order granting an extension, the Court informed

Ramdeo this would be the final extension of time and clarified his

amended complaint did not have to be typed or include citations to

or analysis of legal authorities. See Order (Doc. 29). Rather, the

Court emphasized Ramdeo simply had to follow the instructions on

the civil rights complaint form, which the Court previously sent

him, and the directives in the Court’s November Order.

       Ramdeo again failed to comply. Thus, the Court directed him

to show cause why the case should not be dismissed. See Order (Doc.

30). The Court informed Ramdeo his failure to show “satisfactory

cause” for his failure to prosecute will result in the dismissal

of this case. Id. Ramdeo did not timely comply but has now

submitted a fifth motion for extension of time, saying he is unable

to prepare an amended complaint because of the pandemic and the

Federal Bureau of Prison’s “stay in place” order (Doc. 31). He

does   not   explain   why   these   circumstances    prevent    him   from

completing the civil rights complaint form, which he has.

       Local Rule 3.10 provides, “Whenever it appears that any case

is not being diligently prosecuted the Court may, on motion of any

party or on its own motion, enter an order to show cause why the


                                     3
Case 5:18-cv-00131-BJD-PRL Document 32 Filed 07/17/20 Page 4 of 6 PageID 196



case should not be dismissed, and if no satisfactory cause is

shown,     the   case   may    be    dismissed    by    the   Court    for   want   of

prosecution.” M.D. Fla. R. 3.10(a) (emphasis added). Ramdeo has

not   shown      satisfactory       cause   for   his    failure      to   diligently

prosecute this case. The Court has been more than accommodating

during the pandemic, extending Ramdeo numerous extensions of time

to submit a complaint using the Court-approved form. See Orders

(Docs. 25, 27, 29).

      Ramdeo does not assert he is unable to understand the Court’s

directives or the civil rights complaint form. In fact, Ramdeo

cogently summarized the Court’s directives in one of his motions

for   an    extension     of    time    (Doc.     22).    Additionally,       Ramdeo

demonstrates he has access to writing materials and prison mail

services as shown by his ability to draft and mail motions to the

Court. Ramdeo fails to demonstrate why, over the past six months,

he has been unable to complete the straightforward civil rights

complaint form, which itself includes detailed instructions for

pro se plaintiffs.

      Accordingly, the Court concludes the dismissal of this case

for Ramdeo’s failure to prosecute is appropriate. The case will be

dismissed without prejudice subject to Ramdeo’s right to initiate




                                            4
Case 5:18-cv-00131-BJD-PRL Document 32 Filed 07/17/20 Page 5 of 6 PageID 197



a new case by filing a civil rights complaint on the Court-approved

form when he is able to do so.4

     Accordingly, it is now

     ORDERED AND ADJUDGED:

     1.    This case is DISMISSED without prejudice for Plaintiff’s

lack of prosecution.

     2.    The Clerk of Court shall enter judgment dismissing this

case, terminate any pending motions, and close the case.




     4 If Ramdeo chooses to re-file any viable claims, he should
consider the running of the statute of limitations and the
limitations on prisoner claims under Bivens and the Federal Tort
Claims Act. For instance, to the extent Ramdeo primarily challenges
his placement in the SHU and does not allege the disciplinary
charges that landed him there were overturned, his claims likely
would be barred under Heck v. Humphrey, 512 U.S. 477, 487 (1994)
(holding a damages action is barred if a judgment in the
plaintiff’s favor “would necessarily imply the invalidity” of the
underlying conviction). Additionally, to the extent Plaintiff
alleges no physical injuries, his requests for compensatory and
punitive damages are not cognizable. See 42 U.S.C. § 1997e(e) (“No
Federal civil action may be brought by a prisoner confined in a
jail, prison, or other correctional facility, for mental or
emotional injury suffered while in custody without a prior showing
of physical injury or the commission of a sexual act.”); 28 U.S.C.
§ 1346 (“No person convicted of a felony who is incarcerated while
awaiting sentencing or while serving a sentence may bring a civil
action against the United States or an agency, officer, or employee
of the Government, for mental or emotional injury suffered while
in custody without a prior showing of physical injury or the
commission of a sexual act.”).
                                 5
Case 5:18-cv-00131-BJD-PRL Document 32 Filed 07/17/20 Page 6 of 6 PageID 198



     DONE AND ORDERED at Jacksonville, Florida, this 17th day of

July 2020.




Jax-6
c:
Sonny Austin Ramdeo, #80568-053




                                     6
